 I should like to extend to the President my heartfelt congratulations on his election to that high office and responsibility. It gives me particular pleasure to have this opportunity to do so as our two countries have traditionally promoted bonds of friendship and co-operation. I should also like to express the sincere appreciation of my delegation to the President of the twenty-ninth regular session and seventh special session of the General Assembly, Mr. Abdelaziz Bouteflika, who guided those important sessions very successfully and imbued the proceedings with the dynamism of his personality and of the non-aligned policy of his country.
159.	It is with great pleasure that I welcome the admission of new Members to the United Nations: the People's Republic of Mozambique, the Democratic Republic of Sao Tome and Principe, and the Republic of Cape Verde. Their admission symbolizes both new victories of the liberation struggle of peoples for freedom and independence and the right of all States to participate, on an equal footing, in the affairs of the international community. We expect that we shall soon have the opportunity to welcome here the representatives of independent Angola, which is now encountering great difficulties caused by interference from external factors taking advantage of the discord and conflict among the internal political forces of Angola.
160.	Regrettably, the admission of the Democratic Republic of Viet Nam and the Republic of South Viet Nam has been prevented by the use of the veto in the Security Council, contrary to the positions and demands of most of the States Members of the United Nations. Thus, membership was denied to the two Republics of Viet Nam, whose people had made an inestimable contribution to the strengthening of the principles that constitute the essence of the United Nations.
161.	The current session coincides with the thirtieth anniversary of the United Nations, which emerged as a result of the great struggle of the peoples against fascism, whose aim was to subjugate countries and peoples and to smother the freedom and destroy the dignity of man. Therefore the United Nations from the very outset, notwithstanding the weaknesses which reflect the contradictions of the contemporary world, has embodied all the fundamental values that express the most profound aspirations of mankind to peace, freedom and progress.
162.	This session is taking place in a period of very important international conferences, such as the recent Conference of Ministers for Foreign Affairs of Non
Aligned Countries at Lima, the Conference on Security and Co-operation in Europe, the world conferences on population, food, the law. of the sea and the International Women's Year, the Second Conference of the United Nations Industrial Development Organization and the seventh special session of the General Assembly. These gatherings reflect an involvement of peoples and countries in the concerted effort to create conditions for equitable international cooperation unprecedented in history. The non-aligned countries are making a decisive contribution to all these important endeavors to eliminate the anachronistic relations and structures based on force, subjugation and exploitation, and to establish new and more just economic and political relationships.
163.	On behalf of my delegation, I should like to single out in particular the constructive contribution of non-aligned countries to the resolution of key issues on the agenda of this session of the General Assembly. By increasingly reflecting the need for a world united on the basis of common interests and problems, non-alignment has become a world policy, or, as stated in the Lima documents, an active option of all countries striving for independence, equality, peace, economic and social progress and democratic relations among States. This is also clearly emphasized by the interest in the policy of non-alignment displayed by an ever-growing number of countries from various geographical areas, of differing political systems and levels of development.
164.	At Lima, as on previous occasions, the non- aligned countries took the position that the key problems besetting the contemporary world can be solved, not within the framework of closed groupings, irrespective of their strength, but only by the broadest international co-operation and sharing of responsibility within the context of equitable relations among peoples and countries.
165.	We should like all international factors to appreciate fully this basic message of Lima. The non- aligned countries, as a universal factor influencing ever more directly the over-all development of international relations, have already assumed their share of responsibility for resolving international issues of interest to the international community in general. They again confirmed this by their contribution at the seventh special session of the General Assembly.
166.	The strategy of the policy of non-alignment in the struggle for peace, equality, and economic and social progress proceeds from a realistic assessment of the role of all international factors exercising a crucial influence on the development of international relations and general development in the world, and thereby of the role of the big Powers and relations between them. This strategy also realistically appraises the major changes in the relation of forces, one of the most characteristic features of which is the emergence of the non-aligned countries and their ever-growing unity, as well as the solidarity of developing countries a solidarity that is increasingly reflected in activities aimed at solving current international economic problems.
167.	It is our deep conviction that no strategy for solving international problems that fails to take into account such international factors as the non-aligned and developing countries and their solidarity can achieve lasting success.
168.	We are likewise convinced that solidarity and mutual co-operation among non-aligned countries, as well as among developing ones, is of the utmost importance for the safeguarding of peace, the promotion jf more equitable international relations and the settlement of pressing international issues. Moreover, we believe that any attempt to destroy this unity and solidarity, which is based on common aspirations ind interests that always outweigh the differences :hat may exist among them or that may arise over specific issues, is doomed to failure.
169.	The current session of the General Assembly s taking place in a year of highly significant developments that reflect the complex processes in t^e world ts well as broad and intensive efforts aimed at creating conditions for the solution of international problems hrough equitable international co-operation.
170.	A characteristic of the present-day world is he growing activity of forces which refuse to accept iny relationships based on inequality and dependence. iVe are witnessing continuing change in the world generated by the success of the struggle of peoples >n all continents for independent national and progressive social development and for a substantive transformation of political and economic relations and structures.
E71, The victory of the peoples of Viet Nam, Cambodia and Laos, the mortal blows dealt to the colonial system in Africa, the successes of Latin American countries in the battle to strengthen their political ind economic independence, and the democratic ind progressive changes made in the internal relations )f many countries are vital factors constantly altering he relation of forces in favor of liberation, progress ind peace. The international community has made major strides towards identifying the issues relative the new international economic order and has taken initial steps towards its establishment. The successful conclusion of the Conference on Security and Cooperation in Europe has significantly encouraged he relaxation of tension.
72. These positive processes and results have to some extent moved mankind away from a world war, must they have not secured a lasting peace for all countries. There are still bloc and other divisions in the world, as well as profound economic inequalities and vast social differences. The practice of obstructing positive processes by force, sanctioning interference internal affairs and attempting to legalize this practice is being pursued intensively. Imperialist, neo-colonialist and hegemonistic pretensions are not diminishing, and in some areas are even gaining strength. The world economic situation is deteriorating, while the position of the developing countries particularly adverse. The arms race continues unabated. Some of the most dangerous crises remain unresolved or are being aggravated, while new ones threaten to flare up. The process of detente is still omitted. Such a development calls for the urgent and resolute involvement of the entire international
community in the settlement of outstanding inter-national issues and the establishment of more just
economic and political relations upon which alone a
stable peace and the unhampered development of all countries can be founded.
173.	Yugoslavia, as a European, non-aligned, socialist country, attaches exceptional importance to the outstanding results of the Conference on Security and Co-operation in Europe, held at Helsinki, and for this reason we wish to draw due attention to that Conference at the current session also. The Final Act of the Conference not only indicates the progress achieved with regard to the relaxation of tension in Europe but also outlines conditions for the further deepening and extension of that progress to other areas of the world and to all spheres of international relations.
174.	The President of the Socialist Federal Republic of Yugoslavia, Josip Broz Tito, in his statement at the Helsinki Conference said, inter alia:
"Our attention should now focus on the implementation of the decisions contained in the documents that we are going to adopt ... We shall thereby be making an important contribution towards realizing the objectives of the Charter of the United Nations, which, in a great measure, have also inspired this Conference."
175.	My delegation believes that it will be necessary to exert persistent efforts with a view to ensuring that the decisions contained in the Final Act will not only be implemented consistently and fully and become an integral part of international life but also become a creative lever for the democratic transformation of the world and for the overcoming of existing bloc and other divisions, both in mutual relations among the participating States and in their relations with other countries and regions in the world. Consequently, the stress laid on the relations of Europe with the rest of the world is of great significance because, parallel with changed relations within Europe itself, it is necessary to ensure Europe's ever more effective contribution to progressive and peaceful processes in the present-day world.
176.	Yugoslavia endeavored from the outset to ensure that the Conference should reflect the close interdependence of European security with security in the broader area of the Mediterranean and the Middle East, and that the participants in the Conference should contribute to solving development problems and other international issues in a spirit of equality and respect for the interests of all countries.
177.	Yugoslavia is aware of its great responsibility  both as a participant in the Helsinki Conference and as host to the next Conference, to be held at Belgrade in 1977 to contribute as much as possible, through its initiatives, to the realization of the principles and positions formulated in the Final Act.
178.	I wish to stress in particular that my country, which has consistently pursued a policy of good- neighborly relations, will, by relying now also upon the Final Act, make even greater endeavors to strengthen all-round co-operation with its neighbors.
179.	I also wish to point out that we hope that the documents of the Helsinki Conference will stimulate broader co-operation among the countries of the region in which my country is located, more specifically among the Balkan and Mediterranean States. For its
part, Yugoslavia will strive to contribute to the utmost towards the development of such co-operation as will be significant and beneficial to all the countries of these regions.
180.	The Conference of Ministers for Foreign Affairs of Non-Aligned Countries, held at Lima, devoted special attention to the problems of the Middle East, Palestine and Cyprus, to the acceleration of the decolonization process in Africa, to the struggle against apartheid and racial discrimination, to the problem of Korea, to the problems of Latin America and the Caribbean, to the situation in the region of the Indian Ocean, to the problems of disarmament, to the problems of international economic relations, to the position of developing countries, and so on. It expressed its solidarity with all peoples under colonial domination in their struggle for liberation and emphasized the necessity for lending assistance to the peoples of Viet Nam, Cambodia and Laos for the rehabilitation of their countries devastated by war.
181.	All the final documents of the Lima Conference have been distributed as a document of the United Nations [At 10217 and Corr.I], and the Foreign Minister of Peru, General de la Flor Valle, very ably presented the positions and decisions of the Conference to the seventh special and the present session of the General Assembly.
182.	If I were to outline in this the most important world forum the viewpoints of Yugoslavia on the most important issues on the agenda of our current session, I should have to repeat many positions taken by the Lima Conference, since my country contributed, within the limits of its possibilities, to the formulation of these positions and decisions, and will therefore continue to work even more resolutely, through its entire foreign policy activity, towards their implementation.
183.	I should like now to refer to some of the crises and problems which I mentioned earlier.
184.	The situation in the Middle East constitutes a source of most immediate danger for peace in the region and in the world. The responsibility of Israel for its policy of constant aggression, occupation and denial of the national rights of the people of Palestine has long since been established. If Israel persists in its present behavior, then nothing else remains but to take resolute steps, including such measures as are provided for under Chapter VII of the Charter to compel it to implement the relevant resolutions of the United Nations.
185.	The agreement on disengagement in Sinai initialed recently represents a new, important development which could constitute a positive step towards the establishment of a durable peace, provided it accelerates the movement towards a just and comprehensive settlement based on the withdrawal of Israel from all territories occupied after 5 June 1967 and on the implementation of the legitimate national rights of the people of Palestine, including its right to establish its own State, as a basic pre-condition of guaranteeing the independence and security of all the peoples and countries in the region. We believe that there should not be a stalemate after the present step, r nsJ°uldt there ^ any long delay in undertaking the next steps towards the settlement of the crisis- otherwise a new, dangerous aggravation of the situation may occur in the Middle East.
186.	The merit of each step taken towards finding a solution to the problem of the Middle East must be measured by the extent to which it contributes to the attainment of the national rights of the Palestinian people. Unless substantive progress is soon made towards this end it will become impossible to take any decisive step towards a lasting settlement of the Middle East crisis. It is precisely the fact that no progress has been made in this respect that is causing the gravest concern. My delegation attaches great significance to the position taken by the Lima Conference, namely, that the non-aligned countries should commit themselves directly and positively to the search for a lasting and just settlement of the Middle East crisis.
187.	Respect for and the ensuring of the independence, sovereignty, territorial integrity and non-aligned status of the Republic of Cyprus is a constant concern and responsibility of the United Nations. My country, therefore, resolutely urges the speedy implementation of the relevant resolutions of the General Assembly and the Security Council. The non-aligned countries reaffirmed their full solidarity with non-aligned Cyprus at their recent Conference. We proceed from the belief that the solution to this problem can be found only on the basis of resolution 3212 (XXIX), a resolution unanimously adopted by the General Assembly, since all the parties directly involved voted in its favor. This resolution represents the only generally accepted basis for the settlement of the Cyprus crisis, through the equal, mutual agreement of the two Cypriot communities. It was submitted to the twenty-ninth session of the General Assembly by the group of non-aligned countries.
188.	In this connexion, the contact group of five non-aligned countries for good offices played a very constructive role. In the meantime, the group continues to be active and remains willing, within the framework of its mandate, to contribute further to this end. As a country maintaining friendly relations with Cyprus, Greece and Turkey and belonging to the same geographic area, and, naturally, as a non-aligned country and a member of the contact group, Yugoslavia has from the beginning been actively engaged in the search for a lasting and just settlement of the Cyprus problem.
189.	Despite the major steps taken towards a definitive dismantling of the colonial system, the imperialist and neo-colonialist forces persist in their efforts to preserve as many of their remaining positions as possible. This is attested to by the involvement of these forces in Angola and by the support they extend overtly or covertly to the Republic of South Africa, its occupation of Namibia, the racist regime in Southern Rhodesia and so on, all of which are situations constantly fraught with the danger of a crisis of world dimensions. Now more than ever before, a mere general moral and political condemnation of colonial and racist systems is no longer sufficient. Today it is necessary to move to concrete and resolute actions against colonialism, racism and apartheid, utilizing in this all the possibilities in extending effective assistance to the national liberation movements and to the Organization of African Unity with a view to achieving the complete liberation of the African continent.
190.	The artificial perpetuation of the division of Korea not only constitutes a denial of the inalienable right of the Korean people to unification but also endangers peace and security in Asia and in the world. For these reasons, we support the policy of the non- aligned Democratic People's Republic of Korea, which has opted for peaceful unification without outside interference. It is indispensable to abolish the United Nations Command, to withdraw all foreign troops from Korea and to create conditions for transforming the armistice agreement into a treaty on durable peace. Only by removing every foreign influence will it be possible to create conditions in which the North and the South of Korea will find a solution on the basis of the three principles of national reunification contained in the joint communique of 4 July 1972.5
191.	The countries of Latin America and the Caribbean are making an exceptionally important contribution towards the contemporary processes of national and social emancipation and progress in the world through their struggle against neocolonialism and for the eradication of colonial enclaves, for the exercise of sovereignty over all their natural resources, for the broadest, free and equitable international co-operation.
192.	The countries of this region, which are at the same time exposed to various pressures by forces that do not favor these processes, deserve the full support and solidarity of the international community. We particularly support the struggle of the people of Chile against the Fascist dictatorship of the military junta, as well as the right of Panama and Cuba to establish full sovereignty over their national territories.
193.	The fact that the essential questions of disarmament have not yet been moved off dead centre and that the arms race, especially the nuclear arms race, is spreading and accelerating fearfully, not only brings into question all the results achieved so far in reducing tensions, and becomes the source of new relationships of monopoly and domination, but constantly keeps the world on the brink of nuclear catastrophe. The Treaty on the Non-Proliferation of Nuclear Weapons {resolution 2373 (XXII), annex] has remained, in the final analysis, an instrument of monopoly for the production of nuclear weapons and the development of nuclear technology. The provisions of this Treaty were strictly adhered to only by the signatory countries which do not possess nuclear weapons and nuclear technology. An extremely unfavorable effect also results from the tendency to withdraw the disarmament negotiations from the direct influence of the United Nations, transferring them to other institutions, or bilateral channels which, in spite of possible partial solutions, cannot replace the United Nations.
194.	My delegation believes that it is high time that we reverse the trend and reach a turning-point in solving this fateful problem which affects all areas of international relations. It is in the most vital interest of all nations that the arms race be halted at the earliest possible time and that the process of general and complete disarmament start. We, together with many other countries, therefore call for the most urgent convening of a world conference on disarmament and, if this continues to be hindered, we believe that it is necessary to hold a special session of the General Assembly devoted to disarmament, as requested also by the Conference of Ministers for Foreign Affairs of Non-Aligned Countries at Lima, where the great majority of the States Members of the United Nations were represented. The General Assembly must take the initiative and accept the responsibilities entrusted to it by the Charter instead of remaining paralyzed by the differences of views of the big Powers.
195.	The adoption of the Declaration and the Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and3202 {S-VI)] marked an orientation towards a fundamental change in the existing system of international economic relations. The seventh special session of the Genera] Assembly of the United Nations, the initiative for which was given by the Fourth Conference of Heads of State or Government of Non- Aligned Countries, held at Algiers, represents an effort to implement the resolutions of the sixth special session.
196.	The results of the seventh special session, taken as a whole, are an important step in the right direction, both in changing the position of the developing countries in the world economy and in the interest of the entire international community. The immediate and potential significance of the unanimously adopted resolutions of the seventh special session is that these resolutions have established priorities, indicated specific courses of action, pre-scribed negotiating forums and set a time-table for the execution of a number of measures all based on principles and criteria which until yesterday were not acceptable to certain developed countries whose role in the development of the world economy and international relations is of particularly great importance,
197.	We should like to believe that the seventh special session has opened a new phase in the relations between the developed and the developing countries. The further development of these relations will depend on how and when the agreements reached at the seventh special session are carried out, how and when we shall go beyond them towards the full implementation of all the essential decisions of the sixth special session, for which particular responsibility rests on the developed countries.
198.	Although the results achieved in certain vital areas are still far from what the developing countries proposed and rightly expected, and although almost all the most important differences of principle remain primarily regarding the nature of the new international economic relations, the document adopted by consensus at the seventh special session of the General Assembly [resolution 3362 (S-VIF)] is in itself an extremely important politically agreed framework and basis for further activity, within the United Nations system, towards achieving concrete agreements containing obligations for their implementation.
199.	Having this in mind, we consider it essential to follow most closely the implementation of the agreement reached, which should evolve in all the organs and organizations of the United Nations concerned with the problems dealt with in that document. The results of these activities should first of all, through the Economic and Social Council, be concentrated in the General Assembly. The results should, in our opinion, be reviewed at the thirty-first regular session of the General Assembly.
200.	In the light of the results of the seventh special session, the Paris conference, which will convene on the initiative of France and consider the questions of energy, raw materials and development, should adapt itself to the decisions of this session, The conference should concern itself with the implementation of the decisions of the seventh special session because of the role it might play in realizing the most important provisions of those decisions, because of the possible impact affecting the interests of all countries, primarily of the developing ones, and because of the consequences involving the role of the United Nations in the economic field.
201.	In view of the importance and the complexity of the situation, the General Assembly should, at its thirtieth regular session, in our opinion, take the following actions, which should be the subject of specific decisions: request all organizations of the United Nations system to accord, in their activities, the highest priority to the questions contained in the document of the seventh special session which are within the framework of their competence; call on them to submit reports, through the Economic and Social Council at its sixty-first session, to the General Assembly at its thirty-first session with a view to establishing an indispensable link between the Paris Conference and the United Nations; address a request to the participants in the Conference to keep the United Nations regularly informed, through the Council, of the results of the work of the Conference; obtain an understanding that all agreements possibly reached at the Paris Conference should be subject to consideration by the General Assembly.
202.	Three decades of the United Nations give us an opportunity to review the road traversed by the world Organization.
203.	We have always considered that the United Nations is the most appropriate instrument of universal international co-operation, as it was founded on equality and respect for the interests of all countries. It is of exceptional importance that the United Nations should continually contribute to the maintenance of international peace and security and to the solution of urgent and long-range international problems. Yugoslavia, for its part, has contributed to its utmost to the fulfillment of the tasks confronting the world Organization.
204 The strengthening of the role and effectiveness of the United Nations is as was so properly stated by the Secretary-General in his very substantive introduction to his report on the work of the Organization most closely connected with and most directly depends on the political behavior of the Member States, on their attitude towards the obligations they have undertaken in virtue of their membership and of the resolutions adopted by the Organization. The Charter itself has stood the test of time, and, despite certain short-comings and even some outdated provisions, it remains a basis for the regulation of relations among all States. However, the non-implementation of any decision, including even the most widely adopted, due to the behavior of some Member States, is one of the greatest weaknesses of the United Nations, which undermines the confidence ofl e inVe?- national public in its effectiveness.
205.	As long as certain Member States act from positions of strength, exert pressure, utter threats interfere in internal affairs of other states or commit aggression against the independence, sovereignty or territorial integrity of other States; as long as they occupy foreign territories, negate or violate the right of peoples to self-determination, practise racial discrimination and apartheid or violate fundamental human rights; as long as they do not recognize the right of States to dispose in a sovereign manner of their own natural resources and wealth; and as long as they, in any way whatsoever, maintain or establish relationships of foreign domination and hegemony, there can be no international order that would be in harmony with the Charter and with the principles of sovereign equality and equal rights of States.
206.	However, there is no doubt that the United Nations, despite all the difficulties and resistance, has achieved significant results in many areas of international co-operation. With the admission of a large number of new countries, decolonization, and constructive action in a number of crisis areas, with the advancement of co-operation in new fields, the laying of the foundations of a new international economic order, the substantial contribution it has made to the process of relaxation of tension, and with its humanitarian activities, the world Organization has fundamentally changed its character, shape and role. The great advance towards achieving universality and the new relation of forces in the United Nations make possible an ever-greater consideration and gradual resolution of the most important and acute world problems, and enable all Member States, regardless of their size and degree of development, to exert a greater influence on the development of the United Nations and on essential changes in the world.
207.	Along with the other non-aligned countries, Yugoslavia devotes special attention to the constant strengthening and effectiveness of the work of the United Nations. Within the framework of the United Nations, the non-aligned countries constantly strive for its democratization and adaptation to the needs of the international community. They do not desire confrontation, nor do they wish to impose their will on other countries; on the contrary, they favor such relations as will enable all countries to participate in, and contribute to, the search for appropriate solutions, in spite ofthe tendencies towards preserving outdated relationships of dependence and exploitation.
208.	The United Nations has always been a living organism. It reflects the changes in the world and, in its way, reflects the progressive processes in international relations conducive to the freedom, independence, equality and unhindered development of all countries and peoples. The United Nations encounters resistance from forces that attempt to discredit it and reduce its importance. The so-called credibility crisis was artificially provoked. The generally accepted interdependence of all members of the international community is demonstrated in the common search for just solutions of existing international problems, which will lead to the further strengthening ofthe role of the United Nations.
209.	Speaking about how we view the future of the United Nations in this year of the thirtieth anniversary of its existence, we, of course, harbor no illusions
that our goals can be achieved easily or without considerable difficulties. However, we are convinced that, today, the United Nations is basically on the right path and that, through concerted efforts, solutions can be found that are in the over-all interest of the world community.
210.	In conclusion, my delegation believes that this session of the General Assembly would fulfil its task provided it adopted appropriate decisions which would amount to concrete contributions along the following lines: removing the main danger spots by implementing existing decisions; undertaking concrete action for the liberation of peoples who are still under colonial and racist domination; taking a decisive political initiative in the entire area of disarmament; ensuring that the decisions of the seventh special session are put into practice through the timely involvement of the entire system of the United Nations; expanding the process of relaxation of tension to all geographic regions and areas of international relations; ensuring that all important international problems of interest to the whole international community are solved within the United Nations or in close contact with it.
211.	If this session achieves progress along these major lines, we are convinced that an atmosphere of constructive co-operation will be maintained and this will enable us to solve the problems facing the United Nations.



